Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 06/13/2022.
3.	Claims 1-3 and 5-20 are currently pending in this Office action.

Claim Objections
4.	The claim objection made in the prior Office action are withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Tate on 07/14/2022.
7.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
Cancel claim 4
In claim 5, line 1, the phrase “The method of claim 4” is changed to --The method of claim 1--.
Rewrite claims 1, 11 and 16 as shown below:
Claim 1. (Currently Amended) A method comprising:
generating a backup policy for an object store, wherein the backup policy comprises backup attributes for backing up data from a node to the object store, wherein the backup attributes comprise at least one of a schedule for executing backup operations and a number of backup copies to retain within the object store;
in response to receiving a request from an application to perform a backup from a volume hosted by [[a]]the node to a backup target within [[an]]the object store, performing a validation upon an application programming interface (API) token within the request to determine whether the application has permission to invoke a storage API of the node to orchestrate the backup to the object store;
in response to validating the API token, identifying, by the storage API, a set of changed files within the volume since a prior backup of the volume was performed to the backup target;
	utilizing, by the storage API, metadata associated with the set of changed files to identify changed data blocks comprising data of the set of changed files that were modified since the prior backup; and
	backing up, by the storage API based upon the backup policy, the changed data blocks to the object store, wherein the application is isolated from accessing volume data within the volume, and wherein the storage API preserves deduplication of the changed data blocks backed up to the object store, wherein the deduplication preserved by the storage API was implemented by the node to remove duplicate data of the volume from storage used by the node to store the volume.

Claim 11. (Currently Amended) A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to:
	generating a backup policy for an object store, wherein the backup policy comprises backup attributes for backing up data from a node to the object store, wherein the backup attributes comprise at least one of a schedule for executing backup operations and a number of backup copies to retain within the object store; 
	in response to receiving a request from an application to perform a backup from a volume hosted by [[a]]the node to a backup target within [[an]]the object store, perform a validation upon an application programming interface (API) token within the request to determine whether the application has permission to invoke a storage API of the node to orchestrate the backup to the object store;
	in response to validating the API token, identify, by the storage API, a set of changed files within the volume since a prior backup of the volume was performed to the backup target;
	utilize, by the storage API, metadata associated with the set of changed files to identify changed data blocks comprising data of the set of changed files that were modified since the prior backup; and
	backup, by the storage API based upon the backup policy, the changed data blocks to the object store on behalf of an application external to the backup target and the object store, and wherein the storage API preserves deduplication of the changed data blocks backed up to the object store, wherein the deduplication preserved by the storage API was implemented by the node to remove duplicate data of the volume from storage used by the node to store the volume.

Claim 16. (Currently Amended) A computing device comprising:
a memory comprising machine executable code for performing a method; and
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:
	generate a backup policy for an object store, wherein the backup policy comprises backup attributes for backing up data from a node to the object store, wherein the backup attributes comprise at least one of a schedule for executing backup operations and a number of backup copies to retain within the object store;
receive, by a storage API of [[a]]the node, a request from an application to perform a backup from a volume hosted by the node to a backup target within [[an]]the object store, wherein the object store is hosted by a 3rd party cloud storage provider that is remote to the node, and wherein the application comprise a third party backup application that is provided with access to a storage operating system of the node through the storage API;
isolate the application from accessing data within the volume, wherein the storage API performs the backup on behalf of the application;
identify, by the storage API, a set of changed files within the volume since a prior backup of the volume was performed to the backup target;
	utilize, by the storage API, inodes associated with the set of changed files to identify changed data blocks comprising data of the set of changed files that were modified since the prior backup; and
	backup, by the storage API based upon the backup policy, the changed data blocks to the object store on behalf of an application external to the backup target and the object store, wherein the changed data blocks are backed up using backup streams and credentials of the object store, wherein the storage API is disassociated with the backup streams and credentials, and wherein the storage API preserves deduplication of the changed data blocks backed up to the object store, wherein the deduplication preserved by the storage API was implemented by the node to remove duplicate data of the volume from storage used by the node to store the volume.


	Allowable Subject Matter
8.	Claims 1-3 and 5-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-3 and 5-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a computing device, a non-transitory machine readable medium, or a method comprising, in addition to the other recited features of the claim, the features of generating a backup policy for an object store, wherein the backup policy comprises backup attributes for backing up data from a node to the object store, wherein the backup attributes comprise at least one of a schedule for executing backup operations and a number of backup copies to retain within the object store; in response to receiving a request from an application to perform a backup from a volume to a backup target, performing a validation upon an application programming interface (API) token within the request to determine whether the application has permission to invoke a storage API of the node to orchestrate the backup to the object store; in response to validating the API token, identifying a set of changed files within the volume since a prior backup of the volume was performed to the backup target; utilizing metadata associated with the set of changed files to identify changed data blocks comprising data of the set of changed files that were modified since the prior backup; and backing up, by the storage API based upon the backup policy, the changed data blocks to the object store, wherein the application is isolated from accessing volume data within the volume, and wherein the storage API preserves deduplication of the changed data blocks backed up to the object store, wherein the deduplication preserved by the storage API was implemented by the node to remove duplicate data of the volume from storage used by the node to store the volume in the manner recited in claims 1, 11 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161